Name: Commission Regulation (EC) No 938/94 of 27 April 1994 on the issue of import licences on 30 April 1994 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 94 Official Journal of the European Communities No L 107/29 COMMISSION REGULATION (EC) No 938/94 of 27 April 1994 on the issue of import licences on 30 April 1994 for sheepmeat and goatmeat products originating in certain non-member countries applications have been lodged do not exceed the quanti ­ ties provided for in Regulation (EEC) No 3653/85, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 233/94 (2), Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain non-member countries in the sheep ­ meat and goatmeat sector, as from 1986 (3), as last amended by Regulation (EEC) No 3890/92 (4), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (*), ; as last amended by Regulation (EEC) No 2779/93 (6), laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 3643/85 ; whereas provision should be made, pursuant to Article 2 (5) of Regulation (EEC) No 3653/85, for determining the extent to which import licences may be issued in connection with applications lodged in respect of the second quarter of 1994 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 3653/85, such quantities should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence Article 1 Member States shall, on 30 April 1994, issue the import licences provided for in Regulation (EEC) No 3653/85 and applied for from 1 to 10 April 1994 subject to the following conditions : (a) for products falling within CN codes 0204 10 00 , 0204 21 00, 0204 22 1 0, 0204 22 30, 0204 22 50 , 0204 22 90, 0204 23 00 , 0204 50 1 1 , 0204 50 1 3 , 0204 50 15, 0204 50 19, 0204 50 31 and 0204 50 39 , the quantities applied for, originating in other non ­ member countries, shall be granted in full ; (b) for products falling within CN codes 0204 30 00, 0204 41 00, 0204 42 10 , 0204 42 30, 0204 42 50 , 0204 42 90, 0204 43 10 , 0204 43 90, 0204 50 51 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79, the quantities applied for originating :  in Chile, shall be granted in full,  in other non-member countries, shall be granted in full ; (c) for products falling within CN codes 0104 10 30, 0104 10 80 and 0104 20 90, the quantities applied for, originating in other non-member countries, shall be reduced by 3,846 % . Article 2 This Regulation shall enter into force on 30 April 1 994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1994. For the Commission Ren £ STEICHEN Member of the Commission (') OJ No L 289 , 7. 10 . 1989 , p. 1 . (2) OJ No L 30, 3 . 2. 1994, p. 9 . (3) OJ No L 348 , 24. 12. 1985, p. 2 . (4) OJ No L 391 , 31 . 12 . 1992, p. 51 . O OJ No L 348 , 24. 12. 1985, p. 21 . (6) OJ No L 252, 9 . 10 . 1993 , p . 10 .